Citation Nr: 1639166	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-28 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for mesothelioma.

2.  Entitlement to service connection for pituitary adenoma (claimed as a brain tumor).

3.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

4.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral carpal tunnel syndrome (claimed as pain on arms and hands), claimed as secondary to a service-connected back disability.

5.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disability (claimed as knees), claimed as secondary to a service-connected back disability.

6.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disability (claimed as knees), claimed as secondary to a service-connected back disability.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression.

8.  Entitlement to service connection for a psychiatric disorder, to include anxiety and depression, for treatment purposes only, under 38 U.S.C.A. § 1702.

9.  Entitlement to an initial evaluation in excess of 10 percent for left radiculopathy.

10.  Entitlement to an initial evaluation in excess of 10 percent for nocturia.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1975 to January 1988 and from February 1989 to March 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2011, August 2011, February 2012, May 2012 and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In September 2013, the Veteran's representative at the time, a private attorney, requested a Travel Board hearing on the Veteran's behalf.  The Veteran later clarified in March 2015 that he wished to attend a Board video conference hearing.  In September 2015, VA sent the Veteran a letter to his latest address of record informing him that his name had been placed on a list for Travel Board hearings.  This letter was returned to VA as undeliverable.  The Veteran was subsequently scheduled to testify at a Board hearing in February 2016 which he did not report to.  A letter reminding him of the February 2016 hearing had been sent to him earlier in February 2016 and had not been returned as undeliverable.  However, another letter that VA sent to the Veteran in February 2016 was returned as undeliverable.  Also returned to VA as undeliverable was a June 2016 letter from the Board informing the Veteran that the authority of his private attorney to represent him before VA had been cancelled and offering him the opportunity to appoint a new representative.  In July 2016, after discovering a new address for the Veteran, VA sent him a letter requesting that he contact VA should the letter reach him to verify his contact information.  No reply has been received from the Veteran to date.  In the absence of a current mailing address for the Veteran, a remand to attempt to schedule him for an additional Board hearing or provide him an additional opportunity to appoint a new representative is not required. See Hyson v. Brown, 5 Vet. App. 262 (1993) (The burden is on the appellant to keep VA apprised of his or her whereabouts).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression, for compensation purposes, and for treatment purposes only under 38 U.S.C.A. § 1702, as well as issues of entitlement to evaluations in excess of 10 percent for service connected left radiculopathy and nocturia are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Based on the evidence of record, the Veteran is not shown to have diagnosed mesothelioma or to have had such disability at any time during the appeal period.

2.  The Veteran's pituitary adenoma, claimed as a brain tumor, was not manifest in service or within one year of separation, and is not attributable to service.

3.  In a March 2011 rating decision, the RO denied reopening the claim of entitlement to service connection for bilateral hearing loss. 

4.  Evidence submitted since the March 2011 rating decision does not relate to an unestablished fact necessary to establish the claim for bilateral hearing loss.

5.  In a March 2011 decision, the Board denied entitlement to service connection for bilateral carpal tunnel syndrome, claimed as secondary to a service connected back disability. 

6.  Evidence submitted since the March 2011 Board decision does not relate to an unestablished fact necessary to establish the claim for service connection for bilateral carpal tunnel syndrome, claimed as secondary to service connected back disability. 

7.  In a March 2011 decision, the Board denied entitlement to service connection for a right knee disability. 

8.  Evidence submitted since the March 2011 decision does not relate to an unestablished fact necessary to establish the claim for a right knee disability, claimed as secondary to a service-connected back disability.

9.  In a March 2011 Board decision, the Board denied entitlement to service connection for a left knee disability, claimed as secondary to a service-connected back disability.

10.  Evidence submitted since the March 2011 Board decision does not relate to an unestablished fact necessary to establish the claim for a left knee disability, claimed as secondary to a service-connected back disability.


CONCLUSIONS OF LAW

1.  Mesothelioma was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).

2.  Pituitary adenoma, claimed as a brain tumor, was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  New and material evidence has not been presented to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).

4.  New and material evidence has not been presented to reopen the claim of entitlement to service connection for bilateral carpal tunnel syndrome, claimed as secondary to a service-connected back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).

5.  New and material evidence has not been presented to reopen the claim of entitlement to service connection for right knee disability, claimed as secondary to a service-connected back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).

6.  New and material evidence has not been presented to reopen the claim of entitlement to service connection for a left knee disability, claimed as secondary to a service-connected back disability.  38 U.S.C.A. §  5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded. 

The Board finds that the duty to notify was satisfied in this case. The RO sent the Veteran letters in September 2010, June 2011 and February 2012 that notified him of what information and evidence is needed to substantiate his claims.  These letters also informed the Veteran of what information and evidence must be submitted by him and of the types of evidence that will be obtained by VA.  The letters further advised the Veteran of how disability evaluations and effective dates are assigned and the type of evidence that impacts those determinations.  Finally, the letters were provided prior to the initial adjudication of the claims in March 2011, August 2011 and May 2012, respectively. 

VA has also satisfied its duty to assist the Veteran.  All available service treatment records, as well as all identified and available VA medical records pertinent to the claims being decided herein were reviewed by the Board.  The Veteran has not identified any outstanding records that are relevant to the claims herein decided.

The Board notes that VA's duty to provide a VA examination or medical opinion only applies to a claim to reopen if new and material evidence is presented or secured.  See 38 C.F.R. § 3.159 (c)(4)(iii).  Because new and material evidence has not been received with respect to the Veteran's application to reopen claims for service connection for bilateral carpal tunnel syndrome, disabilities of the right and left knees, and bilateral hearing loss, a VA examination is not warranted with respect to these claims.  

As far as the claims for service connection for mesothelioma and pituitary adenoma, claimed as a brain tumor, the Board notes that the Veteran has not had a VA examination for these claims.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court of Appeals for Veterans Claims held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The Board concludes for the reasons discussed below that these requirements were not met with respect to these claims.  Accordingly, it was not necessary to obtain a medical examination or medical opinion in order to decide these claims.  Lastly, as noted, the appellant was provided with the opportunity to testify at a Board hearing which he requested, but did not report to.  While there is some question as to whether he received actual notice of the hearing, he has not notified the Board of a forwarding address and recent attempts to verify his latest address have been unsuccessful.  In the absence of a current mailing address for the Veteran, a remand to attempt to schedule him for an additional Board hearing is not required.  See Hyson v. Brown, 5 Vet. App. 262 (1993) (The burden is on the appellant to keep VA apprised of his or her whereabouts).  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159 (c).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Service Connection Claims

A.  Pertinent Law and Regulations

At the outset, the Veteran is not claiming that the service connection claims being decided herein, i.e., entitlement to service connection for mesothelioma and pituitary adenoma, claimed as a brain tumor, are from engaging in combat with the enemy, so the combat provisions of 38 U.S.C.A. § 1154 are not applicable in this instance. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As a brain tumor is a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (b); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

VA amended its regulation pertaining to secondary service connection, effective from October 10, 2006.  See Fed. Reg. 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. §  3.310).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  As the Veteran's claims for service connection for the present disabilities were filed after October 2006, the current version of 38 C.F.R. § 3.310 as outlined above is for consideration.  However, under the facts of this case, the regulatory change does not impact the outcome of the issues being decided in this appeal.

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159 (a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159 (a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, the Board must assess the competence and credibility of lay statements.  Barr, 21 Vet. App. at 308 (2007). 

However, the Federal Circuit has also held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).

B.  Facts and Discussion

Mesothelioma

The basis of the RO's denial of the claim for service connection for mesothelioma in May 2012 is that the evidence does not support the diagnosis.  In this regard, the RO reported that neither the Veteran's service treatment records nor postservice treatment records show treatment for, complaints of, or diagnosis of a respiratory condition, including mesothelioma.

In the notice of disagreement in August 2012, the Veteran's representative at the time asserted that the Veteran did have mesothelioma.  However, he did not point to any evidence that supports the diagnosis nor can any evidence be found in the record.  

With respect to the Veteran's opinion that he has mesothelioma, the Board notes that while he is competent to describe his symptoms, he is not competent to attribute such symptoms to a particular respiratory diagnosis.  That is, although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, i.e., the diagnosis of mesothelioma, such an opinion falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). 

Thus, inasmuch as the first element of the claim for service connection for mesothelioma has not been established, i.e., competent evidence of the disability, the weight of evidence is against the claim on this basis and the claim must be denied.  Shedden, 381 F. 3d at 1167.  It follows that no further discussion of the other essential elements of a service connection claim is necessary.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b).

Pituary Adenoma (Claimed as a Brain Tumor)

Postservice medical records show that the Veteran had low testosterone at a VA medical center visit in September 2008 and was ordered to undergo a magnetic imaging resonance (MRI) to rule out pituitary adenoma.  A MRI was conducted in October 2008 and the Veteran was thereafter diagnosed as having pituitary adenoma.  There is no record of complaint or a diagnosis of a brain tumor, to include pituitary adenoma, prior to 2008, including in the Veteran's service treatment records.  In fact, the Veteran denied having a history of tumor or growths on an August 1991 Report of Medical History and he had normal clinical head and endocrine evaluations at his December 1991 separation examination.  Thus, as there are no complaints or findings related to a brain tumor for many years after service, direct service connection under the provisions of 38 C.F.R. §§ 3.303 or on a presumptive basis due to a chronic disease under 3.307, 3.309(a) is not warranted.

With respect to establishing service connection on a direct basis under 38 C.F.R. § 3.303 (d), there is no medical evidence that relates the Veteran's brain tumor to service.  

In terms of the Veteran's contentions of there being a link between his pituitary adenoma and service, while he is competent to diagnose readily observable symptoms such as a rash or tinnitus, he is not competent to provide opinions or statements regarding the etiology of a brain tumor.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
For the foregoing reasons, the Board finds that the preponderance of the evidence weighs against a finding of service connection for pituitary adenoma, claimed as a brain tumor.  As such, the benefit of the doubt doctrine is not for application and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

III.  New and Material Evidence

A.  Pertinent Law and Regulations

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  That is, only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

For purposes of the "new and material" evidence analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).


B.  Facts and Discussion

Bilateral Hearing Loss

In April 2009, the RO denied the Veteran's initial claim for service connection for hearing loss.  While the Veteran initiated an appeal of this determination by filing a notice of disagreement in July 2009, he did not perfect the appeal by filing a substantive appeal following the RO's issuance of a statement of the case in March 2010.  Consequently, the April 2009 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.1103.  Thus, the Board must determine whether new and material evidence has been received since the April 2009 rating decision in order to reopen the claim.  With this said, it appears from the August 2013 statement of the case that the AOJ reopened the claim and reviewed it on the merits.  That notwithstanding, the Board has an obligation to address new and material evidence regardless of what the AOJ did.  See Jackson v. Principi, 265 F. 3d 1366, 1369 (Fed. Cir. 2001).

The evidence on file at the time of the April 2009 adverse rating decision includes both positive and negative evidence.  The positive evidence consists of the Veteran's statements that he had hearing loss related to noise in service from aircraft engines and power generators while serving on an aircraft carrier, and from weapons and pneumatic tools while serving on a destroyer.  The evidence also includes an October 2008 VA audiology consult report which shows that the Veteran had mild to moderate sensorineural hearing loss related to service.  The Veteran reported at this examination that the onset of his hearing problems was 10 to 15 years earlier.  The examiner went on to opine that based on the Veteran's report of military noise exposure and the configuration of the hearing loss, the hearing loss was at least as likely as not (50/50 probability) caused by or a result of military noise exposure.

The negative evidence on file in April 2009 includes the Veteran's service treatment records which are devoid of findings or complaints of hearing loss, and a VA audiological examiner's opinion in March 2009 that the Veteran's hearing loss was less likely than not related to the Veteran's military service.  This examiner noted that the Veteran's hearing sensitivity in the 1975 to 1991 time range fell within the normal range with audiological test results in June 1986, July 1988 and August 1991 showing normal pure tone threshold levels.  

Evidence on file after April 2009 includes VA treatment records from 2002 to 2013, some of which are duplicate of records already on file and reviewed by the RO in April 2009.  Of those records not previously on file and reviewed, notably, treatment records from April 2009 through August 2013, bilateral hearing loss is noted.  The evidence on file in April 2009 also includes the Veteran's statements that his bilateral hearing loss is due to noise exposure in service.  

As noted, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade, 24 Vet. App. at 117.  With that in mind, the Board finds that the evidence received after the April 2009 denial does not meet the low threshold for reopening the claim of entitlement to service connection for bilateral hearing loss.  The fact that the Veteran has hearing loss has been established previously.  Thus, evidence that confirms the presence of this disability is cumulative.  Similarly, repeating his prior claim that his hearing loss is due to noise exposure in service is cumulative rather than new and material.  Nothing added to the record since the prior decision relates to a previously unestablished fact and does not cure any prior evidentiary defect.  In fact, the evidence received after the April 2009 rating decision includes a VA audiological opinion in August 2013 which negates a nexus between the Veteran's hearing loss and service.  In short, the added evidence is not new and material.

Inasmuch as the Veteran has not carried his initial burden of submitting new and material evidence with respect to reopening the claim of entitlement to service connection for hearing loss, the benefit-of-the-doubt rule is not applicable and the claim must be denied.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Bilateral Carpal Tunnel Syndrome & Right and Left Knee Disabilities

In March 2011, the Board denied entitlement to service connection for bilateral carpal tunnel syndrome and for disabilities of the right and left knees, all claimed as secondary to the Veteran's service-connected back disability.  The basis of the denials is that the evidence did not establish a right knee disability, and that the Veteran's diagnosed left knee chondromalacia and arthralgia and bilateral carpal tunnel syndrome were not shown to be related to service or to the Veteran's service-connected back disability.  This decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Thereafter, in April 2011, the Veteran filed an application to reopen claims for service connection for bilateral carpal tunnel syndrome and for right and left knee disabilities, claimed as secondary to his service-connected back disability.  

The evidence on file prior to March 2011 includes the Veteran's service treatment records which are devoid of complaints or findings related to the wrists or knees.  It also includes postservice VA treatment records beginning in 2007 that show that the Veteran reported to a VA clinic in January 2008 complaining of bilateral knee pain, left greater than right, which had been ongoing for the past four to six months with swelling.  The Veteran also reported at this time experiencing paresthesias of his hands and arms, left greater than right, which gets worse at night.  Findings revealed negative tinel's and phalen's and negative knee x-rays.  The Veteran was diagnosed as having multiple arthritic pains with a question of a radicular component.  These records further show that the Veteran presented for an orthopedic consult in February 2008 for left knee arthralgia/chondromalacia and right knee pain.  The Veteran reported at this time that his initial symptoms began in 2007 as the result of progressive onset, but had no known acute etiology.  The Veteran denied having a past orthopedic history that was relevant to his present problem.  

The evidence on file prior to March 2011 further includes a February 2008 VA peripheral nerve examination report containing the examiner's opinion that the Veteran had left arthritic knee pain of joint origin which was not related to his service-connected back disability.  He noted that the Veteran's back disability had a radicular component.  He also relayed the Veteran's complaints of arm and hand pain and opined that it was most likely arthritic.  He stated that it was not anatomically possible that the Veteran's hand condition was related to his low back pain.  In addition, there is a March 2008 VA outpatient record containing the Veteran's report that his left knee was doing much better and that he did not have to wear his knee brace.  He said he had changed employment and that his knee was not bothered as much.  

Additional evidence on file prior to March 2011 includes results of an electromyogram study of the upper extremities conducted in April 2008 which were abnormal and indicative of bilateral carpal tunnel syndrome.  The Veteran was prescribed wrist splints and occupational therapy shortly thereafter.  He reported at a June 2008 occupational therapy session that his symptoms of carpal tunnel syndrome, which he described as awakening with paresthesias and numbness in both hands, had been present over one year.  

Lastly, on file prior to March 2011 are the Veteran's assertions on his July 2008 notice of disagreement that shipboard duty was very hard on the knees and involved working on an uneven platform and resulted in "unnatural wear and tear on the joints".  

The pertinent evidence on file after March 2011 includes additional VA treatment records dated through August 2013 which show that the Veteran had carpal tunnel syndrome and that he continued to wear wrist splints.  As for knee problems, these records are for the most part silent as far as any knee complaints, treatment or diagnoses.  

After considering the evidence of record in its entirety, the Board finds that the evidence received since the March 2011 final denial does not meet the low threshold for reopening claims of entitlement to service connection for bilateral carpal tunnel syndrome and for disabilities of the right and left knees.  Shade, 24 Vet. App. at 117.  In terms of bilateral carpal tunnel syndrome, the fact that the Veteran has this disability has been established previously.  Thus, evidence that confirms the presence of this disability is cumulative.  Similarly, repeating his prior claim that this disability is due to service is cumulative rather than new and material.  As far as for service connection for right and left knee disabilities, very little evidence, medical or otherwise, has been added to the record since the Board's March 2011 determination that pertains to the knees, let alone raises a reasonably possibility of substantiating these claims. 

In short, nothing added to the record since the prior decision in March 2011 relates to a previously unestablished fact and does not cure any prior evidentiary defect.  Thus, the added evidence is not new and material.  Inasmuch as the Veteran has not carried his initial burden of submitting new and material evidence with respect to reopening claims of entitlement to service connection for bilateral carpal tunnel syndrome or disabilities of the right and left knees, the benefit-of-the-doubt rule is not applicable and these claims must be denied.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

Entitlement to service connection for mesothelioma is denied.

Entitlement to service connection for pituitary adenoma, claimed as a brain tumor, is denied.

New and material evidence not having been received, the application to reopen the claim of entitlement to service connection for bilateral hearing loss is denied.

New and material evidence not having been received, the application to reopen the claim of entitlement to service connection for bilateral carpal tunnel syndrome is denied.

New and material evidence not having been received, the application to reopen the claim of entitlement to service connection for a right knee disability is denied.

New and material evidence not having been received, the application to reopen the claim of entitlement to service connection for a left knee disability is denied.



REMAND

Increased Initial Ratings for Left Radiculopathy and Nocturia

The record shows that in September 2012, the Veteran's representative at the time filed a notice of disagreement (NOD) to a February 2012 rating decision that granted service connection for left radiculopathy and assigned a 10 percent rating effective in December 2007, as well as granted service connection for nocturia and assigned a 10 percent rating effective in February 2008.  In the NOD, the Veteran's representative disagreed with the assigned ratings.  Accordingly, as no Statement of the Case has been issued in this matter, the Board must remand these issues for proper development, to include issuance of a statement of the case (SOC).  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Psychiatric Disorder

The Veteran's claim for service connection for an acquired psychiatric disorder, to include anxiety and depression, includes consideration of all psychiatric disorders raised by the record.  See Clemmons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  Here, there is evidence that the Veteran has claustrophobia that is possibly linked to service.  In this regard, the Veteran asserted during a VA psychological assessment in October 2008 that his fear of confined spaces is related to an incident in service when the naval vessel he was serving on collided with another naval vessel.  He said that he was in his bunk at the time and was trapped by all of the servicemen who were rushing to get out.  The psychological examiner opined in an addendum in October 2008 that the Veteran's instances of claustrophobia appear to be related at least in part to his history of trauma of being trapped in his bunker aboard a ship that was struck at sea.  He diagnosed the Veteran's at that time as having anxiety disorder NOS (including claustrophobia).


Given the Veteran's credible statements regarding the onset of claustrophobic symptoms in service and the October 2008 medical evidence above, the Board finds that a remand is required in order to afford him a VA mental health examination.  The examiner should be asked to provide an opinion as to the nature and etiology of all of the Veteran's claimed acquired psychiatric disorders, to specifically include claustrophobia, on both a direct and secondary basis. §§ 3.303, 3.310; See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The issue of entitlement to service connection for an acquired psychiatric disability for treatment purposes only under 38 U.S.C.A. § 1702 is inextricably intertwined with the issue of service connection for a psychiatric disorder for compensation purposes.  As such, this matter is being deferred.

In light of the above, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA mental disorders examination.  The claims folder must be reviewed in conjunction with the examination.  If the examiner does not have access to the complete electronic record, relevant documents must be printed and provided for review. 

The examiner must identify all currently diagnosed psychiatric disorders, and opine as to whether any such disorders are at least as likely as not related to (caused, aggravated by, or arose during) active service, to specifically include claustrophobia.  The examiner must discuss the reported stressful events (being trapped in a bunk aboard a naval ship that collided with another naval ship). See VA psychological assessment in October 2008.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed psychiatric disorders.

2.  After completing the requested action above, and any additional notification and/or development deemed warranted, adjudicate the claim for service connection for an acquired psychiatric disorder, to include anxiety and depression, in light of all pertinent evidence and legal authority, for compensation purposes.  Then, adjudicate the claim for service connection for a psychiatric disorder, to include anxiety and depression, for treatment purposes only, under 38 U.S.C.A. § 1702.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, issue an appropriate supplemental statement of the case and afford the Veteran the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

3.  Take appropriate action, including issuance of a statement of the case, on the appeals initiated by the Veteran in a September 2012 notice of disagreement to the February 2012 rating decision on the issues of entitlement to an initial evaluation in excess of 10 percent for left radiculopathy and in excess of 10 percent for nocturia.  The Veteran should be clearly advised of the need to file a timely substantive appeal in these matters if he wishes to complete an appeal of the determinations.  Then, only if the appeal is timely perfected, the issue(s) is(are) to be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


